DETAILED ACTION
This Office Action incorporates a Rejoinder and Reasons For Allowance.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/05/2021 has been entered.
 
The application has pending claim(s) 32-40, 47-50, and 52-58.

In response to the Request for Continued Examination filed on 2/05/2021:
The “Objections to the claims” have been entered and therefore the Examiner withdraws the objections to the claims.  
The “Claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph” have been entered and therefore the Examiner withdraws the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Applicant’s arguments, see pages 9-10, filed 2/05/2021, with respect to claims 32-33, 47, and 52-58 have been fully considered and are persuasive.  Therefore the 35 U.S.C. 102 rejections have been withdrawn. 

Election/Restrictions [Rejoinder]
Claims 32-40, 47-50, and 52-58 are allowable. The restriction requirement among species I-IV, as set forth in the Office action mailed on 5/18/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 5/18/2020 is withdrawn.
In view of the withdrawal of the restriction requirement as set forth above, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.








REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 32-40, 47-50, and 52-58 (now renumbered as 1-20, for issue) are allowed.
Independent claim 32 (now renumbered as claim 1, for issue) respectively recites the limitations of: obtain a measure of signal confidence of a reference signal in a sub-block of the image block where the geometric transform parameters are applied to provide a geometric transform between the embedding locations and the sub-block, the signal confidence being computed as a sum of correlation components of the sub-block, and the signal confidence being normalized by dividing the sum of correlation components by energy of the sub-block.
Similarly, independent claim 47 (now renumbered as claim 15, for issue) respectively recites similar limitations.
Independent claim 33 (now renumbered as claim 12, for issue) respectively recites the limitations of: weighting logic for applying the signal confidence metric as a weight for message estimates of the embedding locations in the sub-block, the signal confidence metric being computed as a sum of correlation components of the sub-block, and the signal confidence metric being normalized by dividing the sum of correlation components by energy of the sub-block.
The combination of these features as cited in the claims in combination with the other limitations of the claims are neither disclosed nor suggested by the prior art of record.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        May 13, 2021